DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        HENRY JAMES WRIGHT,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-3235

                          [December 10, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502007CF004210A.

   Henry James Wright, West Palm Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See Daniels v. State, 491 So. 2d 543, 545 (Fla. 1986) (where
defendant is given consecutive sentences, the defendant “is not entitled to
have his jail time credit pyramided by being given credit on each sentence
for the full time he spends in jail awaiting disposition”).

WARNER, MAY and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.